USCA11 Case: 21-12731      Date Filed: 04/25/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12731
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MARC JACQUES,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 2:06-cr-14023-KMM-1
                   ____________________
USCA11 Case: 21-12731        Date Filed: 04/25/2022    Page: 2 of 8




2                      Opinion of the Court                21-12731


Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.
PER CURIAM:
       Marc Jacques appeals the district court’s partial grant and
partial denial of his motion for a sentence reduction under § 404 of
the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. In
2006, a jury convicted Jacques of possession with intent to distrib-
ute five grams or more of cocaine base, in violation of 21 U.S.C.
§ 841(a)(1) and (b)(1)(B)(iii). The district court sentenced him to
life imprisonment, based in part on a finding that he qualified as a
career offender under the Sentencing Guidelines. See U.S.S.G.
§ 4B1.1.
        After Congress enacted the First Step Act in 2018, Jacques
filed a motion seeking to be resentenced under the more lenient
penalties for cocaine-base offenses that the Fair Sentencing Act of
2010, Pub. L. No. 111-220, 124 Stat. 2372, which the First Step Act
allowed to be applied retroactively, imposed. The district court in-
itially found that Jacques was ineligible for a sentence reduction,
but we vacated that ruling based on our intervening decision in
United States v. Jones, 962 F.3d 1290 (11th Cir. 2020). We deter-
mined that Jacques was eligible because the Fair Sentencing Act
had the effect of reducing his maximum penalty from life impris-
onment to thirty years. United States v. Jacques, 847 F. App’x 742,
745 (11th Cir. 2021). We therefore remanded for the court to exer-
cise its discretion to grant or deny a sentence reduction.
USCA11 Case: 21-12731           Date Filed: 04/25/2022      Page: 3 of 8




21-12731                 Opinion of the Court                            3

        On remand, the district court requested responses from the
government and the probation office. The government contended
that, in light of the Fair Sentencing Act, Jacques’s guideline range
was 262 to 327 months instead of 360 months to life, but that the
court could not otherwise reconsider his guideline range. The pro-
bation office agreed with the government’s calculations and in-
cluded information about Jacques’s prison disciplinary history.
Jacques filed replies to both responses, arguing that the court
should apply “any existing law” in resolving his motion and that he
no longer qualified as a career offender under the guidelines. He
otherwise described the probation office’s response as “mostly ac-
curate.”
       Ultimately, the district court reduced Jacques’s sentence
from life imprisonment to 327 months. 1 The court weighed sev-
eral factors, including his lengthy criminal history; the guideline
range as modified by the Fair Sentencing Act; the seriousness of his
offense, including his false trial testimony; the need to avoid un-
warranted sentence disparities; his “mixed record with respect to
post-sentence rehabilitation,” in light of numerous prison discipli-
nary violations; and his “strong desire to rejoin society and earn an
honest living.” The court rejected Jacques’s invitation to recon-
sider his status as a career offender under the guidelines, stating



1 The district court also reduced Jacques’s term of supervised release from
eight years to six years.
USCA11 Case: 21-12731             Date Filed: 04/25/2022         Page: 4 of 8




4                          Opinion of the Court                      21-12731

that doing so was barred by our decision in United States v. Den-
son, 963 F.3d 1080, 1089 (11th Cir. 2020).
        On appeal, Jacques contends that Denson did not bar the dis-
trict court from considering post-sentencing developments to his
career-offender status when evaluating the § 3553(a) factors. He
also claims that it was inconsistent for the court to rely on his post-
sentencing conduct but not on post-sentencing developments in
the law. And he argues that his reduced sentence was greater than
needed for sentencing purposes, it did not avoid unwarranted dis-
parities, and the court did not properly explain its reasons for the
imposed sentence.2
       We review for an abuse of discretion the denial of an eligible
First Step Act movant’s request for a sentence reduction. Jones,
962 F.3d at 1296. The abuse-of-discretion standard allows a range
of choice for the district court, so long as the court does not make
a clear error of judgment or an error of law. United States v. Fra-
zier, 387 F.3d 1244, 1259 (11th Cir. 2004) (en banc).
      Under § 404(b) of the First Step Act, a court “that imposed a
sentence for a covered offense may . . . impose a reduced sentence



2 Jacques also contends he was denied notice and a meaningful opportunity to
reply to the responses from the government and the probation office. But the
record contradicts that claim. Although the court did not expressly direct or
permit Jacques to file a reply, Jacques filed replies to both responses, and the
district court’s order shows that it considered them. We therefore reject
Jacques’s claim that he was denied due process in the proceedings below.
USCA11 Case: 21-12731          Date Filed: 04/25/2022      Page: 5 of 8




21-12731                Opinion of the Court                           5

as if sections 2 and 3 of the Fair Sentencing Act . . . were in effect at
the time the covered offense was committed.” First Step Act,
§ 404(b). We have held that a movant has a “covered offense” if
“the movant’s offense triggered the higher penalties in section
841(b)(1)(A)(iii) or (B)(iii),” which were modified by § 2 of the Fair
Sentencing Act. Jones, 962 F.3d at 1301–03. As we said in the pre-
vious appeal, because Jacques’s offense triggered the penalties in
§ 841(b)(1)(B)(iii), he has a covered offense.
        But even if a district court has the authority to reduce a sen-
tence, it is “not required to do so.” Id. at 1304. The court has “wide
latitude to determine whether and how to exercise [its] discretion
in this context.” Id. In exercising its discretion, it “may consider all
the relevant factors, including the statutory sentencing factors, 18
U.S.C. § 3553(a).” Id. (emphasis added). But it is not required to.
“The First Step Act . . . does not mandate consideration of the
§ 3553(a) sentencing factors by a district court when exercising its
discretion to reduce a sentence under [§] 404(b) of the First Step
Act.” United States v. Stevens, 997 F.3d 1307, 1316 (11th Cir. 2021).
Thus, our precedent does not require the court to “consider certain
factors or follow a specific procedure.” Id. But the court still “must
adequately explain its sentencing decision to allow for meaningful
appellate review” by demonstrating a “reasoned basis” for its deci-
sion. Id. at 1317.
       Notwithstanding the considerable discretion afforded dis-
trict courts, we held in Denson that “the First Step Act does not
authorize the district court to conduct a plenary or de novo
USCA11 Case: 21-12731         Date Filed: 04/25/2022    Page: 6 of 8




6                      Opinion of the Court                 21-12731

resentencing.” Denson, 963 F.3d at 1089. Nor is the district court
“free to change the defendant’s original guidelines calculations that
are unaffected by sections 2 and 3” or “to reduce the defendant’s
sentence on the covered offense based on changes in the law be-
yond those mandated by sections 2 and 3.” Id.; see also United
States v. Taylor, 982 F.3d 1295, 1302 (11th Cir. 2020).
       Here, the district court did not abuse its discretion by grant-
ing in part and denying in part Jacques’s motion for a sentence re-
duction under § 404 of the First Step Act. To begin with, the court’s
explanation was more than adequate to show that it considered the
parties’ arguments and had a reasoned basis for its decision. See
Stevens, 997 F.3d at 1317. The court explained in detail its reasons
for granting a reduction in Jacques’s sentence to 327 months. Alt-
hough it was not required to consider the § 3553(a) factors, it ex-
pressly referenced several, such as his history and characteristics,
including his “mixed record with respect to post-sentence rehabili-
tation,” the nature and circumstances of the underlying offense,
and the guideline range as modified by the Fair Sentencing Act.
The court’s explanation was more than adequate to allow for
meaningful review. See id.
       Moreover, Jacques has not shown that the district court
made an error of law. He primarily objects to the court’s failure to
recalculate his guideline range without the career-offender en-
hancement. But nothing in this Court’s precedent required the
court to consider Jacques’s guideline range under current law. To
the contrary, Denson held that courts are not free “to reduce the
USCA11 Case: 21-12731            Date Filed: 04/25/2022       Page: 7 of 8




21-12731                  Opinion of the Court                             7

defendant’s sentence on the covered offense based on changes in
the law beyond those mandated by sections 2 and 3.” Denson, 963
F.3d at 1089.
       To the extent the district court was permitted to consider
the current guideline range as it relates to the § 3553(a) factors,
Jacques fails to show that his career-offender status would be dif-
ferent under current law. In support of his argument that he is no
longer a career offender, Jacques relies solely on § 401 of the First
Step Act. But that section relates to 21 U.S.C. § 841’s penalty en-
hancements; it does not make any changes to the guideline defini-
tion of a “controlled substance offense.”3 See U.S.S.G. § 4B1.2(b).
To be sure, § 401’s amendments may affect the statutory maxi-
mums for offenses under § 841, and therefore may alter the guide-
line range as calculated under the career-offender provision, see
U.S.S.G. § 4B1.1, but Congress made clear that § 401 does not apply
to sentences imposed before December 21, 2018, the date of enact-
ment. See First Step Act, § 401(b) (“The amendments made by this
section shall apply only to a conviction entered on or after the date
of enactment of this Act.”). Given these facts, we cannot say it was
an abuse of discretion for the court to decline to consider Jacques’s
guideline range under current law.




3 Among other things, § 401 of the First Step Act changed the type of prior
offenses that can trigger enhanced penalties under 21 U.S.C. § 841 from “fel-
ony drug offenses” to “serious drug felonies.” First Step Act, § 401(a).
USCA11 Case: 21-12731         Date Filed: 04/25/2022     Page: 8 of 8




8                       Opinion of the Court                 21-12731

       Nor are we persuaded that the district court committed a
clear error of judgment by granting a partial reduction to 327
months. We ordinarily defer to the weight the district court gives
relevant sentencing factors, United States v. Croteau, 819 F.3d
1293, 1309 (11th Cir. 2016), and its discretion in the context of First
Step Act motions is particularly “wide,” Jones, 962 F.3d at 1304.
Here, the court’s decision was well supported by the record and
did not constitute an abuse of discretion.
      For these reasons, Jacques has not shown that the district
court abused its discretion by reducing his sentence from life im-
prisonment to 327 months.
       AFFIRMED.